Citation Nr: 0510990	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment for nonservice-connected death burial 
allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962, and October 1963 to May 1964, and died December 
[redacted], 1992.  The appellant is the veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the appellant's claim for 
nonservice-connected burial benefits.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant, through her 
authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or her representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Application of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be examined 
given the appellant's expressed intention to withdraw the 
appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  Id. § 
20.204.  

The record contains a Report of Contact between the appellant 
and representative received at the RO in April 2005.  The 
statement provided that after discussing her case, the 
appellant decided to withdraw the appeal.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


